EXAMINER’S AMENDMENT
RE: Carrigan et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Cynthia DeRenzo on 5/20/2021.
The application has been amended as follows: 
 
Amendments to the Claims
In claim 120, 	step (d), the phrase “when the FOLR1 expression score for the tumor tissue sample determined in step (b) is equal to or higher than the reference FOLR1 expression score” has been replaced by --whose tumor is identified in step (c) as being sensitive to treatment with an anti-FOLR1 immunoconjugate--.

In claim 128, 	step (d), the phrase “when greater than 75% of cells of the tumor tissue sample have” has been replaced by --whose tumor tissue sample has greater than 75% of cells having--.

In claim 135, 	the phrase “greater than 75% of cells of the tumor tissue sample have” has been changed to --the tumor tissue sample has greater than 75% of cells having--.

	

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
	All obviousness double patenting (ODP) rejections set forth in the office action mailed on 1/11/2021 have been withdrawn in view of applicant’s submission of terminal disclaimers and persuasive augments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HONG SANG/Primary Examiner, Art Unit 1643